DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mika Hori on 01/27/2022.
The application has been amended as follows: 
Claims to Non-Elected Species Cancelled 
This application is in condition for allowance except for the presence of claims 3 and 6 directed to species non-elected without traverse.  Accordingly, claims 3 and 6 have been cancelled.

Claim Amendments
Claim 1 should read --A swash-plate type piston pump, comprising: a cylinder block configured to be rotated with rotation of a driving shaft; a plurality of pistons accommodated in a plurality of cylinders provided in the cylinder block; a swash plate configured to reciprocate each of the plurality of pistons so that a volume chamber of the cylinder is expanded and/or contracted with the rotation of the cylinder block; a biasing-spring mechanism configured to bias the swash plate in a direction where a tilting angle of the swash plate becomes larger; a control pin configured to receive a load pressure of a pressure chamber, to drive the swash plate so that the tilting angle of the swash plate becomes smaller; a discharge channel configured to discharge the load pressure of the pressure chamber; a casing having an inside that is configured to accommodate the cylinder block, the plurality of pistons, the swash plate, the biasing-spring mechanism, and the control pin; and a pin cylinder provided in the casing, wherein the control pin is includes an axially extending portion with respect to an axis of the control pin having one end that directly opens to the inside of the casing and an other end that opens at all times in a sliding gap defined between an outer peripheral surface of the control pin and the inner peripheral surface of the pin cylinder so that the load pressure of the pressure chamber is discharged from the discharge channel at all times.--
Claim 5 should read --The swash-plate type piston pump according to claim 1, wherein the control pin includes: a first control pin and a second control pin; the pressure chamber is comprised of a first pressure chamber and a second pressure chamber; the [[a]] first pressure chamber defined between the first control pin and the pin cylinder; the second pressure chamber defined between the second control pin and the pin cylinder, the first control pin configured to receive a load pressure of the first pressure chamber, to drive the swash plate so that the tilting angle of the swash plate becomes smaller, and the second control pin configured to receive a load pressure of the second pressure chamber, to drive the swash plate so that the tilting angle of the swash plate becomes smaller; the casing includes: a pump housing configured to accommodate the cylinder block; and a pump cover configured to close an opening portion of the pump housing, and the pump housing includes the pin cylinder; the pin cylinder comprised of a first pin cylinder into which the first control pin is slidably inserted and a second pin cylinder into which the second control pin is slidably inserted.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches a swash plate piston pump similar to the claimed invention but does not teach “the discharge channel includes an axially extending portion with respect to an axis of the control pin having one end that directly opens to the inside of the casing”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Iwanaji (2014/0328700), in view of Draper (2018/0045185), where Draper is used to modify a discharge passage into Iwanaji.  However, Draper describes a discharge channel (120/122) with an axially extending portion (120) with respect to an axis of the control pin (28) which relies on channel 122 to open into the inside of the casing.  The open end of the axially extending portion (120) only opens directly into the equivalent of the pressure chamber (PCtrl in Figure 14).  It would not be obvious to one of ordinary skill in the art to modify Iwanaji, in view of Draper.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims, 5 & 7-11 depend on Claim 1, so are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746